Exhibit 10.70


THIRTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Thirteenth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 29, 2016, by and between COMERICA BANK (“Bank”) and
ARRAY BIOPHARMA INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 28, 2005, as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of December 19, 2005,
that certain Second Amendment to Loan and Security Agreement, Consent and Waiver
dated as of July 7, 2006, that certain Third Amendment to Loan and Security
Agreement dated as of June 12, 2008, that certain Fourth Amendment to Loan and
Security Agreement dated as of March 11, 2009, that certain Fifth Amendment to
Loan and Security Agreement dated as of September 30, 2009, that certain Sixth
Amendment to Loan and Security Agreement dated as of March 31, 2010, that
certain bilateral extension letter dated as of March 4, 2011, that certain
Seventh Amendment to Loan and Security Agreement dated as of June 11, 2011, that
certain Eighth Amendment to Loan and Security Agreement dated as of December 28,
2012, that certain Ninth Amendment to Loan and Security Agreement dated as of
June 4, 2013, that certain Tenth Amendment to Loan and Security Agreement dated
as of December 31, 2013, that certain Eleventh Amendment to Loan and Security
Agreement dated as of August 3, 2015 and that certain Twelfth Amendment to Loan
and Security Agreement dated as of November 4, 2015 (collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.The following defined terms in Section 1.1 of the Agreement hereby is added,
or amended and restated, as follows:
“Revolving Maturity Date” means September 30, 2016.
2.
    No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
3.
    Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
4.
    Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default, other than the Loan Payment Event, has
occurred and is continuing.
5.
    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a) this Amendment, duly executed by Borrower;


WEST\269723079.1
329034-000390    -1-

--------------------------------------------------------------------------------

Exhibit 10.70


(b) Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;
(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts against receipt of an
invoice therefor from Bank; and
(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
.
    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
By:  /s/ John Moore
 
 
 
Title:  General Counsel 
 
 
 
COMERICA BANK
 
 
 
 
 
By:  /s/ Douglas Hollenbeck
 
 
 
Title:  Vice President







- 2 -
WEST\269723079.1
329034-000390

--------------------------------------------------------------------------------


Exhibit 10.70


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
 
 
 
By:  /s/ John Moore   
 
 
 
 
 
Title:  General Counsel    
 
 
 
 
 
COMERICA BANK
 
 
 
 
 
 
 
 
By:  /s/     
 
 
 
 
 
Title:  Vice President   
 









































































[Signature Page to Thirteenth Amendment to Loan and Security Agreement]


WEST\269723079.1
329034-000390    